EXHIBIT 10.1

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Release of All Claims (the
“Agreement”) is made by and between Northstar Neuroscience, Inc. (“Northstar”)
and Deborah Sheffield (“Employee”) with respect to the following facts:

A. Employee is currently employed by Northstar pursuant to an Executive
Employment Agreement dated September 15, 2008, as amended by First Amendment to
Executive Employment Agreement dated January 27, 2009 (as amended, “Employment
Agreement”). Pursuant to Employee’s Employment Agreement, Employee is entitled
to severance benefits in the event his employment is terminated under certain
circumstances.

B. Northstar is ceasing operations and liquidating its assets. As a result,
Employee’s employment will cease effective April 30, 2009 or such earlier date
as Northstar and Employee may mutually agree (the “Separation Date”). Northstar
wishes to reach an amicable separation with Employee and assist Employee’s
transition to other employment.

C. Pursuant to the Employment Agreement, the parties are entering into this
Agreement. The parties desire to settle all claims and issues that have, or
could have been raised, by Employee in relation to Employee’s employment with
Northstar and arising out of or in any way related to the acts, transactions or
occurrences between Employee and Northstar to date, including, but not limited
to, Employee’s employment with Northstar or the termination of that employment,
on the terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Agreement.

1.1 Termination of Employment. Employee’s employment with Northstar is
terminated by Northstar, pursuant to Section 7.3 of the Employment Agreement,
effective on the Separation Date.

1.2 Severance Package. Northstar agrees to provide Employee with the severance
benefits described in Section 7.3 of the Employment Agreement and in this
paragraph 1.2 (the “Severance Package”). Northstar agrees to pay the severance
payment provided for in the Employment Agreement in a lump sum on the first
regularly scheduled Northstar pay day following the Effective Date of this
Agreement as described in paragraph 9.2 below. As a point of clarification
regarding the COBRA benefits described in the Severance Package, after May 31,
2009, Northstar’s group health plan will terminate and COBRA coverage will no
longer be available. Accordingly, if by May 1, 2009 Employee will not become
eligible to obtain health coverage through another employer by June 1, 2009,
Northstar will provide Employee with a lump sum payment in the amount of $7,018
in an effort to help defray the cost that Employee will incur in securing
Employee’s own health insurance coverage after May 31, 2009. The lump sum
payment will be made on or before May 31, 2009 and will be subject to all
applicable taxes. Employee acknowledges that this lump sum payment made pursuant
to this Paragraph is in full satisfaction of any pre-existing Northstar
obligation to provide Employee with continued health insurance coverage after
termination of employment. Employee acknowledges and agrees that this Severance
Package constitutes adequate legal consideration for the promises and
representations made by Employee in this Agreement.



--------------------------------------------------------------------------------

1.3 No Bonus for 2009 Service. Employee acknowledges that she will not be
entitled to a bonus for any services rendered in 2009.

2. General Release.

2.1 Employee unconditionally, irrevocably and absolutely releases and discharges
Northstar, and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Northstar, past and
present, as well as Northstar’s employees, officers, directors, agents,
shareholders, successors and assigns (collectively, “Released Parties”), from
all claims related in any way to the transactions or occurrences between them,
directly or indirectly, to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Northstar, the
termination of Employee’s employment, Employee’s ownership of Northstar stock,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Northstar or Employee’s status as a Northstar stockholder. This release is
intended to have the broadest possible application and includes, but is not
limited to, any securities-related claims and any claims for breach of contract,
wrongful termination, defamation, employment discrimination, harassment,
retaliation, and any other tort, contract, common law, constitutional or other
statutory claims, arising under state, federal or local law, including, but not
limited to alleged violations of the federal Fair Labor Standards Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys’ fees, costs and expenses. However, this general release is not
intended to bar any claims that, by statute, may not be waived, such as any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.

2.2 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

2.3 Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, that the release herein
expresses a full and complete release of all claims known and unknown, suspected
and unsuspected and that, regardless of the adequacy or inadequacy of the
consideration, Employee intends the release herein to be final and complete.
Employee executes this release with the full knowledge that this release covers
all possible claims against the Released Parties, to the fullest extent
permitted by law.

2.4 Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on Employee’s
behalf, related in any way to the matters released herein.

3. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against Northstar or
any of the other Released Parties in any court or with any governmental agency.

4. Mutual Nondisparagement. Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or



--------------------------------------------------------------------------------

conduct of Northstar or any of the other Released Parties. Accordingly,
Northstar agrees that its officers and directors will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Employee.

5. Confidentiality and Return of Northstar Property.

5.1 Confidential Separation Information. Employee agrees that the terms and
conditions of this Agreement, as well as the discussions that led to the terms
and conditions of this Agreement (collectively referred to as the “Confidential
Separation Information”) are intended to remain confidential between Employee
and Northstar. Employee further agrees that Employee will not disclose the
Confidential Separation Information to any other persons, except that Employee
may disclose such information to Employee’s immediate family members and to
Employee’s attorney(s) and accountant(s), if any, to the extent needed for legal
advice or income tax reporting purposes. When releasing this information to any
such person, Employee shall advise the person receiving the information of its
confidential nature. Neither Employee nor anyone to whom the Confidential
Separation Information has been disclosed will respond to, or in any way
participate in or contribute to, any public discussion, notice or other
publicity concerning the Confidential Separation Information. Without limiting
the generality of the foregoing, Employee specifically agrees that neither
Employee, Employee’s immediate family, Employee’s attorney nor Employee’s
accountant, if any, shall disclose the Confidential Separation Information to
any current, former or prospective employee of Northstar. Nothing in this
paragraph will preclude Employee from disclosing information required in
response to a subpoena duly issued by a court of law or a government agency
having jurisdiction or power to compel such disclosure, or from giving full,
truthful and cooperative answers in response to a duly issued subpoena.

5.2 Confidential or Proprietary Information. Employee also agrees that Employee
will not use, remove from Northstar’s premises, make unauthorized copies of or
disclose any confidential or proprietary information of Northstar or any
affiliated or related entities, including but not limited to, their trade
secrets, copyrighted information, customer lists, any information encompassed in
any research and development, reports, work in progress, drawings, software,
computer files or models, designs, plans, proposals, marketing and sales
programs, financial projections, and all concepts or ideas, materials or
information related to the business or sales of Northstar and any affiliated or
related entities that has not previously been released to the public by an
authorized representative of those companies.

5.3 Continuing Obligations. Employee understands and agrees that certain terms
and conditions of the Confidentiality, Inventions and Non-Competition Agreement
(“Confidentiality Agreement”) that Employee signed while employed by Northstar
survive the termination of Employee’s employment. Employee agrees to abide by
such surviving provisions of the Employment Agreement and Confidentiality
Agreement, including but not limited to nondisclosure of Northstar’s
confidential and proprietary information.

5.4 Return of Northstar Property. By signing this Agreement, Employee represents
and warrants that Employee will have returned to Northstar on or before the
Separation Date, all Northstar property, including all confidential and
proprietary information, as described in or required by paragraphs 5.2 and 5.3
above, and all materials and documents containing trade secrets, including lab
notebooks, and copyrighted materials, including all copies and excerpts of the
same.



--------------------------------------------------------------------------------

6. No Other Severance Benefits. Employee expressly acknowledges and agrees that
the Severance Package provided pursuant to this Agreement is in lieu of any
other severance payments and/or benefits to which Employee may be eligible under
any other Northstar severance policy, program, plan, practice or agreement.
Specifically, Employee acknowledges and agrees that Employee is not entitled to
severance under the Northstar Severance and Retention Program for Staff
Employees dated January 2009 or Severance Program for Director Level Employees
dated January 2009. By signing this Agreement, Employee expressly waives any
right Employee may have to receive severance under any other Northstar severance
policy, program, plan, practice or agreement, including but not limited to the
Severance and Retention Program for Staff Employees dated January 2009 or
Severance Program for Director Level Employees dated January 2009.

7. Enforcement. If Employee breaches any of the terms in paragraphs 4 or 5 above
or their subparts, Northstar will immediately cease providing the severance
payments and benefits described in paragraph 1 above, to the extent those
payments and benefits have not yet been provided.

8. No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

9. Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.

9.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given at least forty-five
(45) days to consider whether or not to enter into this Agreement (Employee may
elect not to use the full consideration period at Employee’s option, but
Employee should not sign this Agreement prior to the Separation Date); and
(e) by signing this Agreement, Employee acknowledges that Employee does so
freely, knowingly, and voluntarily. If Employee decides to enter into this
Agreement, Employee must sign this Agreement and submit it to Brian Dow, Vice
President of Finance and Chief Financial Officer, no later than 45 days from
April 1, 2009, or Employee’s Separation Date, whichever is later.

9.2 Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by Brian Dow, Vice President of Finance and Chief Financial
Officer, by 5:00 p.m. Pacific Time on the seventh day in order to be effective.
If Employee does not revoke acceptance within the seven (7) day period,
Employee’s acceptance of this Agreement shall become binding and enforceable on
the eighth day (“Effective Date”). The Severance Package will become due and
payable in accordance with paragraph 1 above and its subparts after the
Effective Date, provided Employee does not revoke.

9.3 Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the federal Age Discrimination in
Employment Act of 1967, as amended.



--------------------------------------------------------------------------------

9.4 Required Disclosures. Employee further acknowledges that Employee has been
advised of the following information: (i) all Northstar employees were
considered for lay off in connection with the reduction-in-force announced
January 5, 2009; (ii) Northstar used the following criteria in selecting
employees for lay off: all Northstar employees were selected for layoff due to
the cessation of operations and liquidation of assets; (iii) all employees whose
employment is being terminated as a result of the reduction-in-force announced
January 5, 2009 are eligible for severance pay; (iv) all selected employees
age 40 or over will have at least forty-five (45) days within which to consider
whether to accept the Agreement; (v) all selected employees under age 40 will
have at least 7 calendar days to consider whether to accept the Agreement;
(vi) the job titles and ages of all employees in the same job classification or
organizational unit as Employee who are eligible or selected for this program
are listed in part A to Exhibit 1 of this Agreement; and (vii) employees in the
same job classification or organizational unit as Employee who are not eligible
or selected for this program are listed in part B to Exhibit 1 of this
Agreement.

10. Severability. In the event any provision of this Agreement shall be found
unenforceable by an arbitrator or a court of competent jurisdiction, the
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that Northstar
shall receive the benefits contemplated herein to the fullest extent permitted
by law. If a deemed modification is not satisfactory in the judgment of such
arbitrator or court, the unenforceable provision shall be deemed deleted, and
the validity and enforceability of the remaining provisions shall not be
affected thereby.

11. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Washington.

12. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, Northstar and its successors and/or
assigns.

13. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.

14. Good Faith. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

15. Entire Agreement; Modification. This Agreement, including the surviving
provisions of the Employment Agreement, Confidentiality Agreement signed by
Employee and the 1999 Stock Option Plan and 2006 Performance Incentive Plan and
associated stock option agreements and grant documents herein incorporated by
reference, is intended to be the entire agreement between the parties and
supersedes and cancels any and all other and prior agreements, written or oral,
between the parties regarding this subject matter. It is agreed that there are
no collateral agreements or representations, written or oral, regarding the
terms and conditions of Employee’s separation of employment with Northstar and
settlement of all claims between the parties other than those set forth in this
Agreement. This Agreement may be amended only by a written instrument executed
by all parties hereto.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:                                      By:           Deborah Sheffield
Dated:                                      By:           Brian Dow      
Northstar Neuroscience, Inc.       Vice President, Finance and Chief Financial
Officer